Citation Nr: 0504015	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-22 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  A list of the veteran's decorations and awards 
includes the Combat Infantry Badge and Air Medal.  

This matter arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran was afforded a personal hearing at the RO before 
the undersigned veterans law judge in July 2004.  A 
transcript of that hearing is associated with the claims 
file.

The issue of entitlement to a disability evaluation in excess 
of 30 percent for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, the 
evidence of record shows that the veteran's diagnosed 
hypertension is etiologically related to his service 
connected PTSD.




CONCLUSION OF LAW

Entitlement to service connection for hypertension is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease (including hypertension) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2004).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).

Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of hypertension.  There 
is also no evidence that the veteran's was diagnosed as 
having hypertension within one-year of his service discharge.  
The veteran does not necessarily contend otherwise.  Rather, 
the veteran asserts that his diagnosed hypertension was 
caused or aggravated by his service-connected PTSD.

In support of his appeal, the veteran submitted a July 2002 
statement from his treating psychiatrist.  The psychiatrist 
indicated that the veteran was experiencing periods of 
interrupted sleep related to nightmares of combat.  He noted 
that the veteran provided a history of significant elevated 
blood pressure following restless nights.  The examiner 
opined that there was a "direct connection" between the 
veteran's hypertension and his PTSD symptoms.

Also of record is a fact sheet from the National Center for 
PTSD.  The fact sheet indicates that research suggests that a 
relationship exists between exposure to traumatic events, 
experiencing the symptoms of PTSD, and problems with physical 
health including the cardiovascular system.  Noting that PTSD 
may promote poor health through a complex interaction between 
biological and psychological mechanisms, the fact sheet 
states that a study at the National Center for PTSD showed 
that the experience of trauma brings about neurochemical 
changes in the brain.  Those changes were observed to 
possibly cause biological effects on health such as creating 
"vulnerability to hypertension."

The report of an August 2002 VA hypertension examination has 
been considered.  At that time, the veteran gave a history of 
having essential hypertension, intermittently treated for the 
past 30 years.  He indicated that he was currently treating 
his hypertension with a regimen of lisinopril.  His blood 
pressure on examination was 151/86.  The diagnosis was 
essential hypertension.  The examiner stated that the July 
2002 opinion from the veteran's treating psychiatrist, which 
indicated that there was a direct connection between 
hypertension and PTSD symptoms, was in error.  He said the 
veteran's hypertension was essential, which meant that the 
hypertension was of an idiopathic origin rather than a 
secondary manifestation of PTSD.  He acknowledges the 
feasibility that the veteran's night-like times made his 
hypertension worse.  However, the examiner noted that PTSD 
would not result in the sustained elevated blood pressure 
that the veteran suffered from.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The Board finds that the opinion from the veteran's treating 
psychiatrist is competent medical evidence relating the 
veteran's hypertension to his service-connected PTSD.  This 
opinion is reinforced by the findings contained in the fact 
sheet from the National Center for PTSD.  Further, while the 
August 2002 VA examiner clearly opined that the veteran's 
PTSD did not cause his hypertension, the examiner 
acknowledged that it was feasible that the symptoms of the 
veteran's PTSD aggravated his hypertension.  Thus, resolving 
doubt in the veteran's favor, the Board finds that the 
veteran's hypertension is related to his service-connected 
PTSD.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable by granting 
service connection for hypertension, and thus represents a 
full grant of the issue on appeal.  A decision therefore 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to service connection for hypertension is 
granted.


REMAND

As noted above, the President signed into law the VCAA in 
November 2000, which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

At his 2004 personal hearing, the veteran testified that he 
was actively receiving treatment for his PTSD through the 
Port Richey VA Outpatient Center (VAOC).  He said he had been 
receiving treatment every two to three months since 2001.  A 
review of the claims file shows the RO has obtained records 
from the Port Richey VAOC dated from July 2001 to April 2002.  
There is no indication that the RO has made any attempt to 
obtain the veteran's VA treatment records since April 2002.  
The veteran asked that these records be obtained.  Records 
generated by VA are constructively included within the 
record.  If records of VA treatment are material to the issue 
on appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 
3.159.

The Board also notes that the veteran's most recent VA 
psychiatric examination is now over two-and-a-half years old.  
In this regard, the veteran asked at his personal hearing 
that he be afforded another VA examination.    The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran should 
therefore be afforded another psychiatric examination to 
determine the extent and severity of his service-connected 
PTSD.



In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Port Richey VAOC since April 2002.

2.  Next, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The examiner is 
requested to determine all current 
manifestations associated with the 
veteran's PTSD and to comment on their 
severity.  The examination should 
specifically address the degree of social 
and occupational impairment caused by the 
veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.  The claims 
folder should be made available to the 
examining physician for review in 
conjunction with the examination.  The 
examiner should also indicate the effect, 
if any, that the veteran's PTSD has on 
his employability.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail. 

2.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the May 2003 
Statement of the Case and discussion of 
all pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


